The facts are stated in the opinion of the court, delivered by
Porter, J.
The original petition in this case charges a sale of goods, wares and merchandise, by the plaintiff, to a commercial firm, styled Henry Conne, jr. & Co., which goods are still in their possession. That the defendant, Wolf, pretends to claim ownership and possession of the goods, though they have never been transferred to him, and his claim is fraudulent and void, and cannot affect the plaintiff’s privilege. Judgement is *235prayed against Conne &. Co., and Conne, one of the partners, individually. There is a prayer, also, for Wolf to be made defendant; for a decree setting aside the conveyance to him, and that the goods sold be declared subject to the privilege of the petitioners.
Before an answer was put in, the plaintiff filed a supplemental petition, in which he stated that on the — day of October, 1828, the defendants, Conne & Co., had sold to Wolf, and for his use and benefit, all the stock in trade and property belonging to them, and that the goods alleged in the petition to be sold to the firm, were for the use and benefit of Wolf, who being, ever since the date of the sale, the true owner, in whole or in part, is responsible, either as partner or as the owner of the establishment.
After the suit was commenced, Conne & Co. became insolvent, and that part of the action which related to them was necessarily transferred to the proceedings in concurso; but there remained the issue joined between Wolf and the petitioner, to be tried in the court where the suit commenced.
The answer consisted of a general denial. The cause was tried by a jury, who found a verdict for the defendant. The court confirmed it, and the plaintiff appealed.
There are several bills of exceptions; but as the appellant has confined his argument in this court to one of them, we presume the others are abandoned. That relied on, is to the judge’s charge to the jury. It will assist the understanding of it to state that, previous to the trial, the plaintiff abandoned that part of the petition which charged the defendant with being a partner of Conne & Co. The sole question, therefore, was whether Wolf was owner at the time of the purchase of the goods, and responsible for their price to the plaintiff.
The judge charged the jury “that he did not consider the defendant Wolf as bound in consequence of having suffered Conne & Co. to remain in the store as owners, after the sale in October, 1828. By his not taking immediate possession, he may perhaps be deprived of his purchase, and lose the *236goods or their amount, but does not by that reason become responsible for their debts; that question, as well as that of the right which the plaintiff obtained by his sequestration, can be best settled in the concurso.”
Where the agent buys in his own name, but for the benefit of the principal, the principal when discovered is bound, as well as the agent, unless it appear that the vendor, with a knowledge of the circumstances, elected to make the agent his debt- or; or after the sale the principal was induced to settle with the agent in consequence of a receipt or other documents furnished by the seller.
Carleton and Lockett, for appellants.
Dixon and Grymes, for appellees.
We are of opinion the judge erred in giving this charge to the jury. If Wolf was the owner of the store at the time the goods were sold to Conne & Co., and the benefit of the purchase enured to him, he is responsible for the price. The rule of law, in our understanding of it, being well settled that where the agent buys in his own name, but for the benefit of his principal, the principal, when discovered, is bound as well as the agent, unless it appear the vendor, with a knowledge of the circumstances, elected to make the agent his debtor; or after the sale the principal was induced to settle with the agent in consequence of a receipt or other documents furnished by the seller. 2 Kent’s Com. 493. 2 Bell’s Com. 493 2 Green. 373. 15 East, 62. 4 Taun. 574. 1 Camp. 85,109. 3 East, 147.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the Parish Court be annulled, avoided, and reversed; and it is further ordered, and decreed, that this case be remanded to said court, with directions to the judge thereof not to charge the jury in the manner set forth in the bill of exceptions transcribed in this opinion; and it is further ordered, that the appellee pay the costs of this appeal.